Per Curiam.

The holder of a bill of exchange need not show a demand of payment of the acceptor, any more than of the maker of a note. It is the business of the acceptor to show, that he was ready, at the day and place appointed, but that no one came to receive the money, and that he was always ready, afterwards, to pay. In Smith v. Delafontaine, (Bayley 78. note a.) it was so decided. The bill having been drawn in England, and made payable there, the plaintiffs were entitled to S per cent, interest only. A sum must, therefore, be deducted from the verdict, equal to the difference between S and 7 per cent, interest. The residue of the motion must be denied, and the plaintiffs are to pay the costs of the application.